PROVOSTY, J.
Appellee has moved to dismiss the appeal in this case, on the ground that no return day was fixed in the order granting the appeal, and that appellant suffered more than 60 days to elapse before filing the transcript in this court.
Act 92, p. 150, of 1900, provides that:
“The judge shall fix the return day in the order granting the appeal, which shall not be less than fifteen days nor more than sixty days from the date of the order.”
No return day having been fixed by the judge, as required by said act, the order for appeal was ineffective. Salles v. Jacquet, 106 La. 643, 31 South. 153.
Appeal dismissed.
SOMMERVILLE, J., takes no part herein.